Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 13-26 are pending.

Claim Objections
3.		Claims 13-26 are objected to because of the following informalities: the claims utilize the following abbreviations without first claiming what the abbreviations stand for: SoC and NT. It is noted the originally filed specification of the current application defines SoC as “system on chips” and NT as “non-transparent bridge”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims state a first Soc to control one or more displays different from one or more displays controlled by a second SoC. However, the claim continues that in a particular mode (fault mode) the display of the first Soc is controlled via processing based on the second SoC. This contradicts earlier claim language wherein the displays controlled respectively via the first the second SoC are different thereby making the subject matter indefinite. 
The current application’s originally filed specification describes first and second SoC respective displays to be normally processed by their respective SoC. It is implied by the specification that the intended interpretation of the claims be a normal mode in which respective first and second SoC control different respective displays and a fault mode wherein control of a display for the first Soc is processed based on the second Soc and the switch. The claims will be rejected below as if such an amendment were made.
Claim Rejections - 35 USC § 103
5.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-14, 17-21, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US Patent Application Publication 2019/0179588), herein after referred to as Chu, in view of Tanaka et al. (US Patent Application Publication 2013/0254487), herein after referred to as Tanaka, and in further view of Hedrick et al. (US Patent Application Publication 2007/0046680), herein after referred to as Hedrick.
Regarding independent claim 13, Chu discloses a device for a vehicle (abstract), the device comprising: 
a first [system on chips] SoC configured to control one or more displays [in a normal mode] (Figure 6 reference first SoC 312 described in paragraph [0008] as system on a chip SoC. First Soc 312 is configured to control a first LCD 104 in normal mode as described in paragraph [0043].); and 
a second SoC configured to control one or more displays that are different from the one or more displays for the first SoC [in the normal mode] (Figure 6 reference second SoC 328 configured to control a second LCD 112 in a normal mode as described in paragraph [0045].), 
wherein the first SoC and the second SoC are connected to a switch (Figure 6 reference multiplexer MUX 320’ described in paragraph [0046] to be a serializer/deserializer that acts as a multiplexer (a switch).), 
wherein the switch is connected [ ] for sharing data between the first SoC and the second SoC (Figure 6 reference direct communication link 606 described in paragraph [0046] to share safety and/or CRC information (cyclic redundancy check paragraph [0037]).) and processing a fault for the first SoC (Figure 6 reference MUX 320’ described in paragraph [0046] to select new input to provide display data based on the alerted new data source. Paragraph [0044] describes to determine a nonfunctional component (fault) for the first SoC 312 in regards to display 104, serializer 304, or 310. Paragraph [0044] continues that the detection of the non-functionality/fault may be effectuated by loss of heartbeat signal, corruption, blown fuse, line fault, or other mechanism as needed. Please note “a fault for the first SoC” is not the same as “a fault of the first SoC”.), and 
wherein when the first SoC is a fault mode, control of a display for the second SoC is processed based on the first SoC and the switch (Figure 6 and paragraphs [0044]-[0046] describes a fault mode of the first Soc regarding display 104 is determined to not function the first SoC controls display on the second display 112 via switch/MUX 320’.).
Chu does not specifically disclose wherein the switch is connected to a memory for sharing data between the first SoC and the second SoC.
Tanaka discloses a first processor configured to control one or more hosts (Figure 1 reference first processor MP1 112 configured to communicate with host 1 103 as described in paragraph [0077].); and 
a second processor configured to control one or more hosts that are different from the one or more hosts for the first processor (Figure 1 reference second processor MP2 122 configured to communicate with host 2 104 as described in paragraph [0077].), 
wherein the first processor and the second processor are connected to a switch (Figure 1 reference PCIe SW1 116 and PCIe SW2 126 respectively directly connected with MP1 112 and MP2 122. PCIe SW1 116 and PCIe SW2 126 are collectively interpreted as the claimed “switch” as a whole.), 
wherein the switch is connected to a memory for sharing data between the first processor and the second processor (Figure 1 reference shared memory SM1 and SM2 written by either first or second processors MP1 and MP2 as shown in figures 3-4 and 18 and described in paragraphs [0103]-[0107] and [0132]-[0137].) and processing a fault for the first processor (Figures 19-20 reference unfinished write flag 1904 utilized to process uncomplete (fault) writing of data to the shared memory address for either the first or second processors. Figures 3-4 depict the example of writing from MP1 whereas figure 18 depicts the example of writing from MP2.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable the direct connection link 606 between Chu’s first and second SoC with the known technique of a switch connected to a memory for sharing data between the first and second SoC and processing a fault for the first SoC yielding the predictable results of providing redundancy via the shared memory and preventing attempts to read from the shared memory in the middle of writing operations as disclosed by Tanaka (paragraphs [0005] and [0120]).
Further, Chu does not disclose wherein when the first SoC is a fault mode, control of a display for the first SoC is processed based on the second SoC and the switch.
Hedrick discloses wherein when the first processor is a fault mode, control of a display for the first processor is processed based on the second processor and the switch (Figure 11 reference primary processor 300 and secondary processor 302 connected with video switch 308 described in paragraph [0072] to utilize an integrity checking function 306 to determine if the primary processor 300 fails the secondary processor 302 provides the image to display 304 via switch 308.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Chu’s fault detection of checking faults of the display and communications to the display with the known technique of checking the processor/SoC itself such that wherein when the first SoC is a fault mode, control of a display for the first SoC is processed based on the second SoC and the switch yielding the predictable results of continuing the display of information on the display even in the event of a failed primary processor as disclosed Hedrick (paragraph [0072]).
Regarding claim 14, Chu, Tanaka, and Hendrick discloses the device of claim 13, 
wherein the switch includes a upstream port and a NT port (Tanaka: Figures 3-4 reference MP1 connected with upstream port 301 and non-transparent bridge NT port NT1 of switch 116. Figure 18 reference MP2 connected with upstream port 1801 and non-transparent bridge NT port NT2 of switch 126. Switches 116 and 126 from the interpretation of the claimed switch.), and 
wherein when a device connected to the first SoC is a fault mode, the second SoC accesses to the device based on the switch (Hendrick: paragraph [0072] wherein when the primary processor fails the second processor control the second display. Chu: wherein the primary and secondary processors regards first SoC 312 and second SoC 328 respectively.).
Regarding claim 17, Chu discloses the device of claim 13, wherein when a first device connected to the first SoC is a fault mode, a second device connected to the first SoC generates display related to the first SoC in place of the first device (Figure 6 and paragraphs [0044]-[0046] describes a fault mode of the first Soc regarding display 104 is determined to not function the first SoC controls display on the second display 112 via switch/MUX 320’.).
Regarding claim 18, Chu discloses the device of claim 13, 
wherein a device connected to the first SoC displays cluster information (Figure 6 reference first SoC 312 to regard cluster information displayed on instrument cluster display LCD 104 as described in paragraph [0034].), and 
wherein when the first SoC is a fault mode, the switch displays cluster information based on a device connected to the second SoC in response to a fail-over mode (Figure 6 and paragraphs [0044]-[0046] describes a fault mode of the first Soc regarding display 104 is determined to not function the first SoC controls display on the second display 112 via switch/MUX 320’.).
Regarding claim 19, Chu discloses the device of claim 13, 
wherein a fault for the first SoC is recovered (The definition of fault and recovery are not detailed in the claims leading to broad scopes of interpretation. Paragraph [0044] describes non-functionality may regard signal loss, blown fuse, line fault errors, or other mechanisms. For example a blown fuse inherently may be replaced/recovered thereby placing the system back into normal operating mode.), the first SoC that is not the second SoC displays cluster information (Figure 6 reference first SoC 312 described in paragraph [0008] as system on a chip SoC. First Soc 312 is configured to control a first LCD 104 in normal mode as described in paragraph [0043].).
Regarding independent claim 20, Chu discloses a method for controlling a device for a vehicle (abstract), the method comprising: 
controlling one or more displays based on a first [system on chips] SoC [in a normal mode] (Figure 6 reference first SoC 312 described in paragraph [0008] as system on a chip SoC. First Soc 312 is configured to control a first LCD 104 in normal mode as described in paragraph [0043].); and 
controlling one or more displays that are different from the one or more displays for the first SoC based on a second SoC [in the normal mode] (Figure 6 reference second SoC 328 configured to control a second LCD 112 in a normal mode as described in paragraph [0045].), 
wherein the first SoC and the second SoC are connected to a switch (Figure 6 reference multiplexer MUX 320’ described in paragraph [0046] to be a serializer/deserializer that acts as a multiplexer (a switch).), 
wherein the switch is connected [ ] for sharing data between the first SoC and the second SoC (Figure 6 reference direct communication link 606 described in paragraph [0046] to share safety and/or CRC information (cyclic redundancy check paragraph [0037]).) and processing a fault for the first SoC (Figure 6 reference MUX 320’ described in paragraph [0046] to select new input to provide display data based on the alerted new data source. Paragraph [0044] describes to determine a nonfunctional component (fault) for the first SoC 312 in regards to display 104, serializer 304, or 310. Paragraph [0044] continues that the detection of the non-functionality/fault may be effectuated by loss of heartbeat signal, corruption, blown fuse, line fault, or other mechanism as needed. Please note “a fault for the first SoC” is not the same as “a fault of the first SoC”.), and 
processing control of a display for the second SoC based on the first SoC and the switch is a fault mode (Figure 6 and paragraphs [0044]-[0046] describes a fault mode of the first Soc regarding display 104 is determined to not function the first SoC controls display on the second display 112 via switch/MUX 320’.).
Chu does not specifically disclose wherein the switch is connected to a memory for sharing data between the first SoC and the second SoC.
Tanaka discloses a first processor configured to control one or more hosts (Figure 1 reference first processor MP1 112 configured to communicate with host 1 103 as described in paragraph [0077].); and 
a second processor configured to control one or more hosts that are different from the one or more hosts for the first processor (Figure 1 reference second processor MP2 122 configured to communicate with host 2 104 as described in paragraph [0077].), 
wherein the first processor and the second processor are connected to a switch (Figure 1 reference PCIe SW1 116 and PCIe SW2 126 respectively directly connected with MP1 112 and MP2 122. PCIe SW1 116 and PCIe SW2 126 are collectively interpreted as the claimed “switch” as a whole.), 
wherein the switch is connected to a memory for sharing data between the first processor and the second processor (Figure 1 reference shared memory SM1 and SM2 written by either first or second processors MP1 and MP2 as shown in figures 3-4 and 18 and described in paragraphs [0103]-[0107] and [0132]-[0137].) and processing a fault for the first processor (Figures 19-20 reference unfinished write flag 1904 utilized to process uncomplete (fault) writing of data to the shared memory address for either the first or second processors. Figures 3-4 depict the example of writing from MP1 whereas figure 18 depicts the example of writing from MP2.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable the direct connection link 606 between Chu’s first and second SoC with the known technique of a switch connected to a memory for sharing data between the first and second SoC and processing a fault for the first SoC yielding the predictable results of providing redundancy via the shared memory and preventing attempts to read from the shared memory in the middle of writing operations as disclosed by Tanaka (paragraphs [0005] and [0120]).
Further, Chu does not disclose wherein when the first SoC is a fault mode, control of a display for the first SoC is processed based on the second SoC and the switch.
Hedrick discloses wherein when the first processor is a fault mode, control of a display for the first processor is processed based on the second processor and the switch (Figure 11 reference primary processor 300 and secondary processor 302 connected with video switch 308 described in paragraph [0072] to utilize an integrity checking function 306 to determine if the primary processor 300 fails the secondary processor 302 provides the image to display 304 via switch 308.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Chu’s fault detection of checking faults of the display and communications to the display with the known technique of checking the processor/SoC itself such that wherein when the first SoC is a fault mode, control of a display for the first SoC is processed based on the second SoC and the switch yielding the predictable results of continuing the display of information on the display even in the event of a failed primary processor as disclosed Hedrick (paragraph [0072]).
Regarding claim 21, Chu, Tanaka, and Hendrick discloses the method of claim 20, 
wherein the switch includes a upstream port and a NT port (Tanaka: Figures 3-4 reference MP1 connected with upstream port 301 and non-transparent bridge NT port NT1 of switch 116. Figure 18 reference MP2 connected with upstream port 1801 and non-transparent bridge NT port NT2 of switch 126. Switches 116 and 126 from the interpretation of the claimed switch.), and 
wherein when a device connected to the first SoC is a fault mode, the second SoC accesses to the device based on the switch (Hendrick: paragraph [0072] wherein when the primary processor fails the second processor control the second display. Chu: wherein the primary and secondary processors regards first SoC 312 and second SoC 328 respectively.).
Regarding claim 24, Chu discloses the method of claim 20, wherein when a first device connected to the first SoC is a fault mode, a second device connected to the first SoC generates display related to the first SoC in place of the first device (Figure 6 and paragraphs [0044]-[0046] describes a fault mode of the first Soc regarding display 104 is determined to not function the first SoC controls display on the second display 112 via switch/MUX 320’.).
Regarding claim 25, Chu discloses the method of claim 20, 
wherein a device connected to the first SoC displays cluster information (Figure 6 reference first SoC 312 to regard cluster information displayed on instrument cluster display LCD 104 as described in paragraph [0034].), and 
wherein when the first SoC is a fault mode, the switch displays cluster information based on a device connected to the second SoC in response to a fail-over mode (Figure 6 and paragraphs [0044]-[0046] describes a fault mode of the first Soc regarding display 104 is determined to not function the first SoC controls display on the second display 112 via switch/MUX 320’.).
Regarding claim 26, Chu discloses the methodof claim 20, 
wherein a fault for the first SoC is recovered (The definition of fault and recovery are not detailed in the claims leading to broad scopes of interpretation. Paragraph [0044] describes non-functionality may regard signal loss, blown fuse, line fault errors, or other mechanisms. For example a blown fuse inherently may be replaced/recovered thereby placing the system back into normal operating mode.), the first SoC that is not the second SoC displays cluster information (Figure 6 reference first SoC 312 described in paragraph [0008] as system on a chip SoC. First Soc 312 is configured to control a first LCD 104 in normal mode as described in paragraph [0043].).

6.		Claim(s) 15-16 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu-Tanaka-Henrick in view of Butcher et al. (US Patent Application Publication 2016/0170918), herein after referred to as Butcher.
Regarding claim 15, Hendrick discloses the device of claim 13,
wherein when the first SoC is a fault mode (Please note stating “fault” before mode does not inherently limit the term mode and is therefore considered a label without patentable weight (particularly in view of the independent claims also stating “a” fault mode). The fault mode itself must be defined within the claim to enable “fault” to comprise patentable weight. While it is implied that the mode regards a fault, how and why a fault regards the mode is considered so broad that it does not limit the scope of interpretation. While the claims are examined in light of the specification, limitations of the specification are not brought into the claims.), [ ], and the second SoC continuously provides information of a device connected to the first SoC (Paragraph [0072] describes to continue to display image data or information via the secondary video graphics processor 302 when the primary graphics processors 300 fails.).
None of Chu, Tanaka, or Hendrick discloses wherein when the first SoC is a fault mode, a NT port of the switch connected to the second SoC is converted to a upstream port.
Butcher discloses wherein when the first processor is a fault mode (Figure 1 reference plurality of CPU nodes 102 connected with switch 104 described in figure 4 to determine a degradation/fault mode exists on the data bus.), a NT port of the switch connected to the second processor is converted to a upstream port (Figures 2A-2E depict examples of determined wasted/degraded data bus lanes and assigning working lanes for operation including changing the PCIe upstream port and downstream port).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Chu-Tanaka-Hendrick’s switch with the known technique wherein when the first SoC is a fault mode, a NT port of the switch connected to the second SoC is converted to a upstream port yielding the predictable results of maximizing fault tolerance within a data bus as disclosed by Butcher (paragraph [0001]) .
Regarding claim 16, Tanaka and Hendrick discloses the device of claim 15, 
wherein the first SoC is a fault mode and the second SoC is a fail-over mode (Please note, similar to the “fault mode” stating “fail-over” before mode does not inherently limit the term mode and is therefore considered a label without patentable weight.), the second SoC accesses to a memory for the first SoC (Tanaka: Figure 1 reference shared memory SM1 and SM2 written by either first or second processors MP1 and MP2 as shown in figures 3-4 and 18 and described in paragraphs [0103]-[0107] and [0132]-[0137].), and a device connected to the second SoC executes an application related to the first SoC (Hendrick: Paragraph [0072] describes to continue to display image data or information via the secondary video graphics processor 302 when the primary graphics processors 300 fails.).
Regarding claim 22, Hendrick discloses the method of claim 20,
wherein when the first SoC is a fault mode (Please note stating “fault” before mode does not inherently limit the term mode and is therefore considered a label without patentable weight (particularly in view of the independent claims also stating “a” fault mode). The fault mode itself must be defined within the claim to enable “fault” to comprise patentable weight. While it is implied that the mode regards a fault, how and why a fault regards the mode is considered so broad that it does not limit the scope of interpretation. While the claims are examined in light of the specification, limitations of the specification are not brought into the claims.), [ ], and the second SoC continuously provides information of a device connected to the first SoC (Paragraph [0072] describes to continue to display image data or information via the secondary video graphics processor 302 when the primary graphics processors 300 fails.).
None of Chu, Tanaka, or Hendrick discloses wherein when the first SoC is a fault mode, a NT port of the switch connected to the second SoC is converted to a upstream port.
Butcher discloses wherein when the first processor is a fault mode (Figure 1 reference plurality of CPU nodes 102 connected with switch 104 described in figure 4 to determine a degradation/fault mode exists on the data bus.), a NT port of the switch connected to the second processor is converted to a upstream port (Figures 2A-2E depict examples of determined wasted/degraded data bus lanes and assigning working lanes for operation including changing the PCIe upstream port and downstream port).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Chu-Tanaka-Hendrick’s switch with the known technique wherein when the first SoC is a fault mode, a NT port of the switch connected to the second SoC is converted to a upstream port yielding the predictable results of maximizing fault tolerance within a data bus as disclosed by Butcher (paragraph [0001]) .
Regarding claim 23, Tanaka and Hendrick discloses the device of claim 22, 
wherein the first SoC is a fault mode and the second SoC is a fail-over mode (Please note, similar to the “fault mode” stating “fail-over” before mode does not inherently limit the term mode and is therefore considered a label without patentable weight.), the second SoC accesses to a memory for the first SoC (Tanaka: Figure 1 reference shared memory SM1 and SM2 written by either first or second processors MP1 and MP2 as shown in figures 3-4 and 18 and described in paragraphs [0103]-[0107] and [0132]-[0137].), and a device connected to the second SoC executes an application related to the first SoC (Hendrick: Paragraph [0072] describes to continue to display image data or information via the secondary video graphics processor 302 when the primary graphics processors 300 fails.).

Conclusion
7.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622